DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on 30 September 2021.

Regarding Previous Claim Objections
Previous objection to claims 1, 8, 15 has been withdrawn in view of the amendment of the objected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-8] with respect to rejection of claims 1, 8, 15, have been fully considered but are not persuasive.

Regarding claim 1, on page 7, Applicants argue that prior art of record fails to teach “data communication component operable to communicate with each of the n access points”.
The Examiner respectfully disagrees with the Applicants’ arguments. Paragraph 47 of Mahoney refers to how communication systems pass data/information through their components as, for example, CARs 150 which distribute data amongst each AP data communication component” is intended to indicate, this feature is broadly interpreted as any element within the components that allow to transmit/receive data.

Also, on page 8, Applicants argue that, in Mahoney, “ACP does not relate to non-associated client report requests”.
The Examiner respectfully disagrees. In Mahoney, the ACP are actually related to non-associated client reports [Paragraph 48], wherein each of the APs [thus the gateway] assesses several requests related to said ACPs [Paragraph 88]. Hence, the ACP is related to non-associated client report requests. Additionally, without further clarifying or defining what the claimed “non-associated client report request” is intended to indicate, this feature is broadly interpreted as a general message.

Also, on page 8, Applicants argue that “a steering request is sent from an AP to another AP and not that the GW generates any steering instruction”.
The Examiner respectfully disagrees. Mahoney discloses that the AP functions as Gateways [Paragraph 71], thus the Gateway is generating the claimed “steering request” in Mahoney [Paragraph 87].

Applicant’s arguments [Page 8] with respect to the rejection(s) of a limitation of claim(s) 1, 8, 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 8, Applicants argue that “it is unclear to Applicant what ‘different types of requests’ the Office Action is referring to as ‘request’” regarding the claimed “to generate an issue request”; thus not teaching the amended limitation “wherein the issue request at least instructs the client device to transmit the probe request”.
Newly found reference Murty discloses that a client device, after receiving instructions from APs (thus the gateway), transmits the probe request [Paragraph 57].

Regarding claims 8 and 15, these claims are rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Applicant’s arguments [Page 8] with respect to the rejection(s) of claim(s) 2, 9, 16 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Status
Claims 1, 2, 8, 9, 15, 16 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 2:
In lines 6-7, it is unclear which “to the respective channel” it is referring to. In line 3, it is recited “over n respective channels”, thus it is unclear for lines 6-7.

For claims 9 and 16:
These claims are rejected as applied to claim 2.

For claims 3-4, 10-11, 17-18:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US Patent Application Publication No. 2019/0075469) in view of Murty et al. (US Patent Application Publication No. 2008/0320108).

Regarding claim 1, Mahoney teaches a gateway for use with a client device and a number n access points (as per Fig. 1-2, any of the AP (110, 112, or 114) would be set as the gateway or Root AP Figs. 1-12 to communicate with the other AP; or, as further shown in Fig. 5, GW 510 in communication with another AP 514 and client 520; or Fig. 6 with GW within area 610), the client device being operable to communicate with a number m access points (in Fig. 1, client 120 communicates with each of the APs), each of the n access points being operable to communicate with the gateway (in Fig. 1, communication among all the APs), the client device being further operable to transmit a probe request to the m access points (in Fig. 1, client 120 transmits probes to each of the APs), each of the n access points being further operable to transmit a respective non-associated client (NAC) report (non-associated clients reports are communicated by each of the APs, which are defined as CARs and ACPs [Paragraphs 48, 49, 78]), the gateway comprising:
a data communication component operable to communicate with each of the n access points (Paragraph 47 of Mahoney refers to how communication systems data communication component” is intended to indicate, this feature is broadly interpreted as any element within the components that allow to transmit/receive data); and
an AP/C management component operable to generate a NAC report request (the selected GW generates ACPs requests [Paragraphs 48, 78, 88]. Additionally, the ACP are actually related to non-associated client reports [Paragraph 48], wherein each of the APs [thus the gateway] assesses several requests related to said ACPs [Paragraph 88]. Hence, the ACP is related to non-associated client report requests. Additionally, without further clarifying or defining what the claimed “non-associated client report request” is intended to indicate, this feature is broadly interpreted as a general message), to generate an issue request (different types of requests are sent to the client device [Paragraph 71]), and to generate a steering instruction (steering instruction is generated [Paragraph 87]. Additionally, Mahoney discloses that the AP functions as Gateways [Paragraph 71], thus the Gateway is generating the claimed “steering request” in Mahoney [Paragraph 87]),
wherein the data communication component is further operable to transmit the NAC report request to the n access points (CARs being transmitted to the Aps [Paragraph 50]),
wherein the data communication component is further operable to transmit the issue request to the client device (the different types of request are sent to the client device, as the decision communicated to the client when APs 1 and 2 move the client in Table 1 [Paragraph 71]),
wherein the AP/C management component is operable to generate the steering instruction based on the respective NAC report of each of the n access points (steering being generated based on the CARs [Paragraph 49]), and
wherein the data communication component is further operable to transmit the steering instruction to the client device ([Paragraphs 53, 73]).
Although not explicitly recited about 1<m<n, a person having ordinary skills in the art would recognize that the disclosed APs in the Figures are applicable to m or n numbers of devices.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the number of APs in Figs. 1 is applicable to the claimed m and n (as taught by Mahoney) for the purpose of expanding the range of coverage.
However, Mahoney does not explicitly mention wherein the issue request at least instructs the client device to transmit the probe request.
Murty teaches, in a similar field of endeavor of communication systems, the following:
wherein the issue request at least instructs the client device to transmit the probe request (Murty discloses that a client device, after receiving instructions from APs (thus the gateway), transmits the probe request [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art 

Regarding claim 5, Mahoney further teaches the gateway of claim 1, wherein the data communication component is operable to communicate with each of the n access points using an IEEE 802.11 protocol ([Paragraph 70]).

Regarding claim 6, Mahoney further teaches the gateway of claim 5, wherein the data communication component is further operable to transmit the issue request to the client device using an IEEE 802.11 protocol ([Paragraph 70]).

Regarding claim 7, Mahoney further teaches the gateway of claim 1, wherein the data communication component is further operable to transmit the issue request to the client device using an IEEE 802.11 protocol ([Paragraph 70]).

Regarding claims 8, 12-14, these claims are rejected as applied to claims 1, 5-7.

Regarding claims 15, 19-20, these claims are rejected as applied to claims 1, 5-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 11, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633